DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan M. Weisberg (Reg. No. 43,982) on March 29, 2021.
The application has been amended as follows: 
31.	(Currently Amended) A method performed by a wireless device, the method comprising:
registering to use one or more network slices for a communication session on a network, each of the one or more network slices having a corresponding at least one of a Data Radio Bearer (DRB) identifier and an index number;
entering an inactive state for a communication session with [[a]] the network
	after a period of inactivity, determining to resume the communication session with the network;
	upon determining to resume the communication with the network:
		determining at least one registered network slice that the wireless device prefers to use, the determination of the at least one registered network slice that the wireless device prefers to use being based on one of data and a signaling message to be transmitted, and the determined at least one registered network slice comprising at least one of the Data Radio Bearer (DRB) identifier associated and an index number of each network slice that the wireless device prefers to use; and
	sending, to a network node, a request to resume the communication session with the network, comprising the determined ones of the registered network slices that the wireless device prefers to use upon resuming the communication session after the period of inactivity; and
	receiving, from the network node, an indication that the communication session is being resumed and that the wireless device is to use one of the registered network slices that were indicated as preferred.

32.	(Cancelled).

33.	(Currently Amended) The method of claim [[32]] 31, wherein each DRB identifier is an index number of a respective DRB being used in the communication session before said period of inactivity.

34.	(Currently Amended) The method of claim [[32]] 31, wherein each index number refers to a bitmap in which each bit corresponds to a network slice or DRB registered for the communication session before said period of inactivity.

36.	(Currently Amended) A wireless device comprising:
a wireless network; and
processing circuitry operably coupled to the communication circuitry, being configured to:
		register to use one or more network slices for a communication session on a network, each of the one or more network slices having a corresponding at least one of a Data Radio Bearer (DRB) identifier and an index number;
	enter an inactive state for a communication session with [[a]] the network
		after a period of inactivity, determine to resume the communication session with the network;
		upon determining to resume the communication with the network:
			determine at least one registered network slice that the wireless device prefers to use, the determination of the at least one registered network slice that the wireless device prefers to use being based on one of data and a signaling message to be transmitted, and the determined at least one registered network slice comprising at least one of the Data Radio Bearer (DRB) identifier associated and an index number of each network slice that the wireless device prefers to use; and
		send, to a network node, a request to resume the communication session with the network, comprising the determined ones of the registered network slices that the wireless device prefers to use upon resuming the communication session after the period of inactivity; and
	receive, from the network node, an indication that the communication session is being resumed and that the wireless device is to use one of the registered network slices that were indicated as preferred.

37.	(Cancelled).

38.	(Currently Amended) The wireless device of claim [[37]] 36, wherein each DRB identifier is an index number of a respective DRB being used in the communication session before said period of inactivity.

39.	(Currently Amended) The wireless device of claim [[37]] 36, wherein each index number refers to a bitmap where each bit corresponds to a network slice or DRB registered for the communication session before said period of inactivity.

41 - 50.  (Cancelled).

52.	(Cancelled).

54.	(Cancelled).
	
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646